Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered. 
Claim Status
Claims 1-14 and 21-26 are pending.
Claims 15-20 are canceled by Applicant.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Jay Yin, Reg. No. L0609, on 8/5/2022.
The application has been amended as follows: 
Claim 1. (Currently amended) An interconnect structure comprising: 
a first conductive feature in a first dielectric layer; 
a second conductive feature aligned with and over the first conductive feature along a vertical direction; 
a first insulation layer over the first dielectric layer and the second conductive feature; 
a second dielectric layer over the first insulating layer; 
a contact via through the first insulation layer and the second dielectric layer, the contact via comprising a top width at a top surface along a width direction; and 
a third conductive feature on the contact via, the third conductive feature comprising a lower width along the width direction, 
wherein the second conductive feature comprises ruthenium, cobalt, iridium, or rhodium, 
wherein the contact via is coterminous with the third conductive feature along the width direction such that the top width is substantially identical to the lower width, 
wherein the second conductive feature comprises a first height along the vertical direction and the contact via comprises a second height along the vertical direction, 
wherein the first height is greater than the second height,
wherein a ratio of the first height to the second height is between about 2:1 and about 4:1.
	Reasons for Allowance
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an interconnect structure in their entirety (the individual limitations may be found just not in combination with proper motivation). The most relevant prior art references (US 2014/0213051 A1 to Yu in combination of US 2005/0250320 A1 to Tsai, US 2018/0108607 A1 to Farooq, US 2007/0155157 A1 to Chou, US 5,269,880 A to Jolly, US 2005/0258484 A1 to Itou and US 2014/0264920 A1 to Yang) substantially teach some of limitations as mostly indicated in the previous Final Rejection dated on 4/1/2022 and a new prior art, US 2009/0227101 A1 to Jung, also teaches additional limitations of “wherein the second conductive feature comprises a first height along the vertical direction and the contact via comprises a second height along the vertical direction, wherein the first height is greater than the second height (Jung: a first height h1 of a first contact plug 110 is greater than a second height h2 of a second contact plug 118 in Fig. 14-15),
However, Yamaski in combination of Tsai, Farooq, Jung, Chou, Jolly, Itou and Yang does not teach the limitations of “wherein a ratio of the first height to the second height is between about 2:1 and about 4:1” as recited in claim 1. Therefore, the claim 1 is allowed. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Jung’s Fig. 15, annotated.
Regarding claims 2-7, they are allowed due to their dependencies of claim 1.
Regarding claim 8, similar to claim 1, the claim 8 includes allowed limitations of “wherein a ratio of the first height to the second height is between about 2:1 and about 4:1”. Therefore, the claim 8 is allowed.
Regarding claims 9-14, they are allowed due to their dependencies of claim 8.
Regarding claim 21, similar to claim 1, the claim 21 includes allowed limitations of “wherein a ratio of the first height to the second height is between about 2:1 and about 4:1”. Therefore, the claim 21 is allowed.
Regarding claims 22-26, they are allowed due to their dependencies of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARUN LU/Primary Examiner, Art Unit 2898